TotteN, J.,
delivered tbe opinion of tbe court.
Trover for tbe conversion of notes and securities for money.
These notes and securities were won from plaintiff by Thomas Holcombe in an unlawful game of cards. They were assigned by tbe plaintiff to Holcombe, and by him to tbe defendant, who bad full knowledge that they bad been won at said unlawful game ; and they were taken by him to secure an existing debt.
nis Honor, tbe circuit judge, instructed tbe jury that tbe action could not be maintained, as tbe defendant was hot tbe wwmer of tbe notes.
In this we think there is error. It is true, that tbe act of 1799, cb. 8, § 4, provides in terms for an action against tbe wmmr to recover money or goods lost at play. But if be deliver tbe money or goods to another, who has notice of tbe defect in' bis title, such person stands in tbe place of tbe winner, and can have no better title. This is true in other cases where an assignee or purchaser has notice of a defective' title. He bolds subject to tbe claim of tbe rightful owner. In a case like this tbe rule applies with peculiar force, as a different construction would, in a great measure, defeat tbe object and policy of tbe law.
Let tbe judgment be reversed and the cause be remanded.